Opinion issued February 18, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00416-CV
———————————
TOM BRIDGWATER, Appellant
V.
LAURA
ARCENEAUX,
Appellee

 

 
On Appeal from the 311th District Court
Harris County, Texas

Trial Court Case No. 2007-69028
 

 
MEMORANDUM OPINION
          This
is an appeal from a protective order signed by the trial court on December 5,
2007.
On January
14, 2010, the Court notified the parties that it appeared that the protective order had expired.  See Tex.
Fam. Code Ann. ' 85.025 (Vernon 2008) (providing that protective order is
effective for no more than two years unless person who is subject of protective
order is confined or imprisoned on date protective order would expire).  The Court further notified the parties that
the appeal was subject to being dismissed as moot.  See Tex.
R. App. P. 42.3 (allowing involuntary dismissal of appeal).  The parties did not respond.
We dismiss the appeal as moot.
                                                                   
PER
CURIAM
 
Panel
consists of Justices Keyes, Sharp, and Massengale.